Order entered December 19, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00777-CV

                        IN RE THE CARDIO GROUP, LLC, Relator

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-05693

                                           ORDER
                       Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus and DENY AS MOOT the real party in interest’s motion to require bond. We LIFT

this Court’s stay of the underlying proceedings.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE